Citation Nr: 0103717	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  96-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus, 
right foot, with hammertoes 2-5, multiple keratoses and 
degenerative changes on x-ray, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for hallux valgus, 
left foot, with hammertoes 2-5, multiple keratoses and 
degenerative changes on x-ray, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1978, and 
from July 1981 to March 1983.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Newark RO.  In December 2000, the veteran testified at a 
personal hearing before the undersigned Board Member in 
Washington, D.C.


REMAND

During her December 2000 Board hearing, the veteran and her 
representative essentially asserted that the veteran's 
bilateral foot disabilities are not properly rated since all 
of her foot disabilities were not identified upon the last VA 
examination; thus, the current ratings do not reflect the 
full nature and extent of each of her foot disabilities.  It 
was noted that an October 1999 VA outpatient report-which 
showed that the veteran also has multiple hyperkeratotic and 
intractable hyperkeratotic lesions, as well as bilateral pes 
planus-was not of record at the time of the last VA 
examination in November 1999.  The veteran asserts that the 
VA examination improperly only showed that she has bunions 
and painful calluses.  The veteran indicated that she was 
willing to report for a new VA examination, preferably held 
at the VA Medical Center (VMAC) in Perrysville, M.D., where 
she is treated n the podiatry clinic.  

Under these circumstances, the Board finds that the veteran 
should be afforded a VA orthopedic examination to be held, if 
possible, at the Perrysville VAMC, to determine the current 
nature and extent of each of her service-connected foot 
disability.  Such examination should include an opinion as to 
whether any current pes planus (and the manifestations 
thereof) are associated with the currently service-connected 
conditions.  The Board points out to the RO that if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the each service-connected foot.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (1999).  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to scheduling the veteran to undergo such examination, 
the RO should obtain and associate with the claims file all 
outpatient treatment records from that facility.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board notes that such treatment records, 
especially since they might contain clinical findings, 
diagnostic study results and/or conclusions that might be 
pertinent to the disposition of this claim.  The RO should 
also obtain outstanding records from any other source(s) or 
facility(ies) identified by the veteran.  

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  
Therefore, on remand, the RO should not only ensure that all 
requested development has been undertaken, but that all 
development and notification requirements of the Act are 
complied with.  

Thereafter, the RO should readjudicate the claims for 
increased ratings for the veteran's foot disabilities, taking 
into consideration all pertinent legal authority, to include 
all applicable diagnostic codes from Diagnostic Code 5276 to 
Diagnostic Code 5284.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran.  This should specifically 
include any outstanding records from 
Perrysville VAMC, as well as from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and her representative 
should be duly notified.  The veteran 
should be informed that she may submit 
additional medical records, also, and the 
RO should afford her an opportunity to do 
so before arranging for the veteran to 
undergo medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA podiatry examination to 
determine the current nature, extent, and 
manifestations of each of her service-
connected foot disabilities.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed, and all clinical 
findings should be reported in detail.  
The report of examination should 
specifically identify each condition 
affecting each of the veteran's feet, to 
include, if appropriate, pes planus.  
With respect to pes planus (and any other 
foot disability not currently service 
connected), the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the disorder is part 
and parcel of the service-connected 
disability affecting each foot.  If any 
disorder not currently service connected, 
to include pes planus, is deemed 
unrelated to either or both of the 
veteran's service-connected disabilities, 
the examiner should indicate whether it 
is medically possible to distinguish the 
symptoms attributable to each nonservice-
connected disability from those 
attributable to service-connected 
disability.  The examiner should also 
indicate the extent of functional loss of 
the veteran's feet due to pain.  The 
complete rationale for each conclusion 
reached should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
increased rating for each service-
connected foot disability in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  Such adjudication 
should include consideration of all 
applicable diagnostic codes from 
Diagnostic Code 5276 to Diagnostic Code 
5284; the extent of functional loss due 
to pain; and whether it is possible to 
separate the effects of any nonservice-
connected disability(ies) from each 
service-connected disability.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

6.  Unless the benefits sought by the 
veteran are granted to her satisfaction, 
she and her representative must be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


